Case 3:20-cv-00519-RJD Document11 Filed 07/16/20 Page1lof2 Page ID #36

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, }
)
PLAINTIFF, }
) |
5 CIVIL NO. 20-CV-519
Vv. }
)
ONE 2004 TIFFIN PHAETON RY, }
BEARING VEN; 4UZAAHAK24CM37627, }
WITH ALL ACCESSORIES, )
ATTACHMENTS AND COMPONENTS }
THEREON, $14,790.00 IN UNITED }
STATES CURRENCY; AND $11,910.00 }
IN UNITED STATES CURRENCY, 5
)
DEFENDANT. 5
VERIFIED CLAIM
TO: Adam E. Hanna

Assistant United States Attorney

Nine Executive Drive

Fairview Heights, IL, 62208-1344

Now comes Jay Laes, by his attorney, The Law Office of Jessica Koester, LLC, 100

North Main Street, x Floor, Suite 1, Edwardsville, IL. 62025, and hereby claims upon
information and belief, an ownership interest in the property seized herein and further claims,
upon information and belief as follows:

1. Address at which claimant will accept mail: c/o Jessica Koester, 100 North Main
Street, 2 Floor, Suite 1, Edwardsville, TL 62025

2. The claimant asserts an ownership interest in the property: Tiffin Phaeton RV VIN:
4UZAAHAK24CM37627, $14,790, and $11,910 in United States currency seized by
United States Drug Enforcement Administration on December 13, 2019.

Jay Laes,

By: ‘sf Jessica Koester

Jessica Koester
Case 3:20-cv-00519-RJD Do€eument 11 tle@a7e66l6/20 Page 2o0f2 Page ID #37

lL affirm, under the penalty of perjury, that the representations in this instrument are true
and correct, except as to matters therein state to be on information and belief and to such matters
the undersigned certified as aforesaid that he verily believes the same to be true.

iLa .
ee € ” ~

Jay aes

THE LAW OFFICE OF JESSICA KOESTER, LLC.
100 North Main Street, 2 Floor, Suite |
Edwardsville, TL, 62025

Phone: 618-692-4900

Fax: 618-307-5870

jessica (@koester-iaw.com
